Miller, J.
The appellant assigns for error the sustaining of the ap-pellees’ demurrer to the amended complaint.
The appellees insist that we can not review the ruling on demurrer, for the reason that no exception was taken to the action of the court in sustaining the demurrer at the time it was made.
We have examined the record, and find that it recites the ruling of the court on the demurrer, and a refusal of the plaintiff to amend the complaint or plead furiher, and that thereupon the court rendered judgment on demurrer. Then follows a/formal judgment that the plaintiff take nothing by the action, and that the defendants recover of the plaintiff their costs and charges in this case laid out and expended, “ to which the plaintiff excepts.”
The case of State, ex rel, v. Weaver, 123 Ind. 512, is directly in point, and upon the'.authority of that case we must affirm the judgment.
It is proper.to say that the record in this cause was prepared under the supervision of an attorney other than the one who' appears of record in this court.
Judgment affirmed.
Olds, J., took no part in the decision of this case.